The plaintiff in error, hereinafter called defendant, was convicted in the district court of Oklahoma county on a charge of burglary in the first degree, and was sentenced to serve a term of seven years in the state penitentiary.
This is a companion case to No. A-6347, Harris v. *Page 121 
State, 41 Okla. Crim. 121, 271 P. 957, just decided. Defendant was jointly charged, and the evidence and the questions presented on appeal are substantially the same. The opinion in that case determines the questions raised here. No additional or further question of any material importance is presented.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.